Citation Nr: 1701217	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability caused by surgical treatment for a hernia by VA in 2002.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability caused by radiation treatment for prostate cancer approved by VA in 2002.  


REPRESENTATION

Appellant (Veteran) represented by:	Harold H. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the VA RO in North Little Rock, Arkansas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In September 2012, the Board remanded this case to afford the Veteran an opportunity to testify at a travel Board hearing, which was conducted in March 2013.  A transcript of the hearing has been included in the record.  

In October 2014, the Board denied the claims on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2016, the Court set aside the Board decision and remanded the case for further adjudication.  These issues are again before the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the August 2009 Statement of the Case (SOC).  In November 2016, the Veteran's representative requested a remand of this case so that the AOJ could conduct an initial review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2016).   




REMAND

Pursuant to the May 2016 Court decision, the claims on appeal are remanded for additional development.  The Veteran should undergo additional VA examination into his service connection claims under 38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination into his service connection claims under 38 U.S.C.A. § 1151.  The examiner(s) should review the claims folder.  

The examiner(s) should accept as fact that additional disability resulted from the VA treatment the Veteran underwent in 2002 for hernia and prostate disorders, and then address the following:

Is it as likely as not (probability of 50 percent or higher) that any of the additional disability is due to:

(a) an event not reasonably foreseeable in the course of the VA treatment; or 

(b) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA treatment.

In addressing the issue of fault under (b), please include discussion regarding whether the Veteran provided informed consent for the hernia and prostate treatment.  He asserts that consent was not provided.  

Please also address whether any of the treatment in 2002 provided for hernia and prostate disorders was provided pursuant to an emergency.

Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.  38 C.F.R. § 17.32.  

Please provide a rationale for any opinion rendered.

2.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the August 2009 SOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




